        Case 1:19-mc-00503-RA Document 24 Filed 12/20/19 Page 1 of 2
          Case 1:19-mc-00503-RA Document 23 Filed 12/19/19

                                                                                   DOCL1l\1ENT
                                                                               I ELECTRO:\'.ICALL Y FILED
                         UNITED STATES DISTRICT COURT                          i
                    FOR THE SOUTHERN DISTRICT OF NEW YO


                                                       Case No. l 9-MC-503-RA
 IN RE APPLICATION OF SHERVIN
 PISHEVAR FOR AN ORDER TO TAKE                         MOTION FOR LEAVE TO FILE
 DISCOVERY FOR USE IN FOREIGN                          BRIEF OF AMICI CURIAE
 PROCEEDINGS PURSUANT TO 28 U.S.C.                     REPORTERS COMMITTEE FOR
 § 1782                                                FREEDOM OF THE PRESS AND
                                                       MEDIA LEGAL DEFENCE
                                                       INITIATIVE

       The Reporters Committee for Freedom of the Press and Media Legal Defence Initiative

respectfully move this Court for leave to file the accompanying brief as amici curiae in support

of Respondent Marcus Baram' s opposition to the application of Shervin Pishevar for an order to

take discovery for use in foreign proceedings pursuant to 28 U .S.C. § 1782 ("Section 1782").

Respondent Baram consents to this motion. Applicant Pishevar takes no position on this motion,

but has indicated that he would like to submit a response to the amici brief by January 7, 2020.

Amici do not object to Applicant filing a response.

       The accompanying brief seeks to highlight for the Court the importance of source

confidentiality in newsgathering activities and explain why this Court should not permit

discovery under Section 1782 to force a reporter to disclose the identity of a confidential source.

As representatives of and advocates for the news media, amici have a strong interest in

protecting the First Amendment freedom of the press, and are concerned that the use of Section

1782 discovery in circumvention of well-established legal protections for reporters' sources will

chill newsgathering and restrict the free flow of information to the public.

       Accordingly, amici respectfully request that the Court grant this motion and accept the

accompanying brief for its consideration. See, e.g., Picard v. Greiff, 797 F. Supp. 2d 451, 452
        Case 1:19-mc-00503-RA Document 24 Filed 12/20/19 Page 2 of 2
          Case 1:19-mc-00503-RA Document 23 Filed 12/19/19 Page 2 of 2




(S.D.N.Y. 2011) ("It is well-established that a district court has broad discretion to grant or deny

an appearance as amicus curiae in a given case." (citation omitted)).


Dated: December 19, 2019                                      Respectfully submitted,

                                                              Isl Katie Townsend
                                                              Katie Townsend
                                                              THE REPORTERS COMMITTEE FOR
                                                                 FREEDOM OF THE PRESS
                                                              1156 15th St. NW, Suite 1020
                                                              Washington, D.C. 20005
                                                              Telephone: (202) 795-9300
                                                              Facsimile: (202) 795-9310
                                                              ktownsend@rcfp org

                                                              Counsel of Record for Amici Curiae




        Application granted.

        The Court grants the request to file a brief of amicus
        curiae in support of Respondent Marcus Baram.
        Applicant may file a response by January 7, 2020.

        SO ORDERED.


                           Ronniel ra~.-6.J.
                           December 20, 2019




                                                  2
